Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claims 1-5 the limitations to an indirect bonding tray and applying cement to the base of the CCAA are unclear since they are not directed towards the claimed method of manufacturing. It is suggested that the applicant amend the claims to include the limitations of the indirect bonding tray being manufactured to match with the claimed method of manufacturing.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components).
Weber teaches a method of manufacturing and delivering pre-formed, patient-specific, customized labial/lingual orthodontic clear aligner attachments by additive manufacturing, the method comprising measuring dentition data of a profile of teeth of a patient (par. 178), based on the dentition data, creating a three dimensional computer assisted design model of the patient’s teeth using reverse engineering and saving the 
Knopp teaches customized attachments having a shape with a positive draft angle greater than zero (col. 5, ll. 24-38, see figs. 5a-5d, 9, 10-10a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the shape of the attachment as taught by Knopp in order to deliver the desired forces to the teeth.  Weber/Knopp teaches the invention as substantially claimed and discussed above, however, does not specifically teach the attachment is a ceramic attachment and the attachment is produced in a ceramic slurry based AM machine
Schulhof teaches a method of fabricating a dental attachment from ceramic through additive manufacturing (see abstract, par. 28, 42).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knopp with the material taught by Schulhof to enhance the aesthetics.  Furthermore, it is noted it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).Weber/Knopp/Schulhof teaches the invention as substantially claimed and discussed above, however, does not specifically teach the attachment is produced in a ceramic slurry based AM machine.   
Cima teaches the use of ceramic slurry based AM machine in manufacturing including data relating to the 3D CAD model of the printed element being imported to the ceramic slurry based AM machine (see abstract, conclusion on page 222, A CAD file relating to the 3D image of the printed element, starting on Pg. 216 under introduction section).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the AM machine used in producing the attachment as taught by Weber/Knopp/Schulhof with the ceramic slurry as taught by Cima in order to fabricate the object having complex structure with higher accuracy.  
Weber teaches with respect to claim 2, wherein the indirect bonding method comprises holding the CCAA into the IDB tray using a design feature of the tray (the supports 108) to permit the to permit the addition of tooth-bonding resin/cement into a base of the CCAA prior to placement (see above regarding functional language, pars. 
With respect to claim 26, Weber teaches the limitations as discussed above, however, does not specifically teach the specific movements being rotation, tipping or torquing.
Knopp teaches the attachments in combination with the aligners provide for a rotation movement (col. 2, ll. 24-28, col. 6, ll. 25-32). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the shape of the attachments as taught by Knopp in order to deliver the desired forces to the teeth in order to achieve the desired teeth arrangement. 

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components) as applied to claim 1 above, and further in view of Christoff (2005/0277082).
Weber/Knoff/Schulhof/Cima teaches the invention as substantially claimed and discussed however, including both Webber and Knoff teaching smooth contours that would prevent it from acting as a food trap to the patient, however, does not specifically teach a face side of the CCAA has a contoured shape that is capable of preventing it from acting as a food trap to the patient, structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CAA to enable the CCAA to predictably spilt into two pieces, to aid in debonding and wherein polycrystalline ceramic CCAA’s have a 
Christoff teaches with respect to claim 7, wherein the structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, with respect to claim 8, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CCAA to enable the CCAA to predictably spilt into two pieces (see figs. 3-4, the groove in the base making the frangible web 42 and channel 24) to aid in deboning (see fig. 4, pars. 40-41), with respect to claim 9, wherein a face side of the CCAA has a contoured shape that prevents it from acting as a food trap (see figs., a smooth contoured surface does not act as a food trap, which is a surface of the face side) and with respect to claim 11, wherein the orthodontic attachment is a polycrystalline ceramic having a color that is matched to a color of a tooth to which the attachment is to be attached, and wherein the attachment is manufactured from a monocrystalline that is translucent (par. 48).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knoff/Schulhof/Cima with the weakened structure in order to help remove the attachment from the tooth once treatment is completed and in order to provide the attachment of the selected material in order to provide an aesthetic looking attachment that blends in with the natural tooth.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450)  in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic  as applied to claim 1 above, and further in view of Wu et al. (2014/0134562).
Weber/Knoff/Schulhof/Cima teaches the invention as substantially claimed and discussed however, does not specifically teach the CCAA has a selected color unrelated to a color of a tooth to which the CCAA is to be attached,
Wu teaches with respect to claim 12, an attachment of a variety of colors not related to the tooth (par. 23).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knopp/Schulhof/Cima to provide the attachment in a variety of user desired colors in order to allow the user to customize the device and enhance patient preference and satisfaction.  

Claims 13 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components) as applied to claim 1 above, and further in view of Brodkin et al. (2005/0023710).
Weber/Knopp/Schulhof/Cima teaches the invention as substantially claimed and discussed including Cima teaching the use of argon to cure the material, however, does not specifically teach the ceramic slurry based AM machine includes a light source that is a laser or LED light source and the ceramic slurry based AM machine includes a digital light processing chip as a light modulator.
Brodkin several different AM machines for producing dental products including with respect to claim 13, a laser and with respect to claim 15, digital light processing (see pars.  22, 25).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knopp/Schulhof/Cima with the specific types of additive manufacturing machines based on the user’s preferences.  It is noted that Brodkin teaches several different types, including 3D printing, are well known equivalents in the art for producing dental products.  

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components)  as applied to claim 1 above, and further in view of Gruber et al. (2016/0279869).
Weber/Knopp/Schulhof/Cima teaches the invention as substantially claimed and discussed however, does not specifically teach the AM machine has a light source being a laser or LED and light source radiates a wavelength between 400 and 500 nm and the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array.
Gruber teaches with respect to claims 13-14, the AM machine including an LED or laser radiating at a wavelength between 350-500 nm, which includes the claimed range (pars. 25, 33-34) and with respect to claims 15-16, the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array (pars. 33-34).  It would have been obvious to one .  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components) as applied to claim 1 above, and further in view of Cinader, Jr. et al. (2010/0285419).
Weber/Knopp/Schulhof/Cima teaches the invention as substantially claimed and discussed however, does not specifically teach the scanner is an intra-oral scanner.
Cinader teaches with respect to claim 17, the use of an intra-oral scanner to scan a model (par. 65, 73).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the scanner of Weber/Knopp/Schulhof/Cima with the known intra oral scanner of Cinader in order to take advantage of the scanner designed specifically for scanning of the teeth to obtain the desired image.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic  as applied to claim 1 above, and further in view of Rohner et al. (2011/0310370).
Weber/Knopp/Schulhof/Cima teaches the invention as substantially claimed and discussed however does not specifically teach the ceramic slurry material comprises a light polymerizable material that is selected form the group consisting of aluminum oxide or zirconium oxide.
With respect to claim 19, Rohner teaches the ceramic slurry material comprises a light polymerizable material that is selected form the group consisting of aluminum oxide or zirconium oxide (abstract, pars. 2, 48). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the ceramic material taught by Weber/Knopp/Schulhof/Cima with the specific ceramic material taught by Forster since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,45) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components) as applied to claim 1 above, and further in view of Widu (2014/0178830).
Weber/Knopp/Schulhof/Cima teaches the invention as substantially claimed and discussed however does not specifically teach the CCAA comprises a preformed slot adapted to accept a metal wire that applies a force to move teeth, the preformed slot is 
Widu teaches with respect to claim 20, the CCAA comprises a preformed slot 1S adapted to accept a metal wire that applies a force to move teeth, with respect to claim 21, the preformed slot oriented in any direction (see figs.), and with respect to claim 22, the slot accepting the wire comprises a twin design requiring ligation (see fig. 13) or comprises a tube design not requiring ligation (see fig. 15).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knopp/Schulhof/Cima with the slots in order to applied the desired forces on the teeth with the combined aligner and wire in order to achieve the desired outcome and provide freedom during the treatment (see abstract, par. 27-28).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Knopp et al. (6,830,450) in view of Schulhof et al. (2016/0346063) in view of Cima et al. (Slurry-based 3DP and Fine Ceramic Components) in view of Widu (2014/0178830)as applied to claim 21 above, and further in view of Blees et al. (2015/0313687).
Weber/Knopp/Schulhof/Cima/Widu teaches the invention as substantially claimed and discussed above, however, does not specifically teach the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition and 
Blees teaches with respect to claim 23, the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention (see fig. 3, elements 12b, par. 61, 66), with respect to claim 24, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition (see fig. 3, elements 12b, par. 61, 66) and the digitally blocked out parts of the CCAA are not fixed and are strategically changed to allow for different tooth positions and desired moment of force on that tooth or overall dentition (see 112 rejection above, it is noted that elements are digital, therefore, they are moveable). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Knopp/Schulhof/Cima/Widu with the CAD method of designing the attachments in order to apply for easy attachment and removal of additional elements during orthodontic treatment.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 15-16 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10-12 of U.S. Patent No. 10,786,334 in view of Knopp et al. (6,830,450). Claim 1 of ‘334 teaches the claimed limitations of claim 1 of the current application as discussed below:
A method of manufacturing and delivering pre-formed, patient-specific, customized, ceramic, labial/lingual orthodontic clear aligner attachments (CCAA) by additive manufacturing (AM), said method comprising measuring dentition data of a profile of teeth of a patient; based on the dentition data, creating a three dimensional computer-assisted design (3D CAD) model of the patient's teeth using reverse engineering, and saving the 3D CAD model; designing a 3D CAD structure model for one or more CCAA on various parts of each tooth (see claim 1 of ‘334), wherein the 3D CAD structure model comprises data relating to a plurality of retentive structures in a base of each CCAA (see claim 1 of ‘334, data related to the bonding base), importing data related to the 3D CAD CCAA structure model into an AM machine (see claim 1 of ‘334); directly producing each CCAA in a ceramic slurry-based AM machine by layer manufacturing (see claim 1 of ‘334 and claim 2 regarding the ceramic slurry), wherein each CCAA includes the plurality of retentive structure in tis base and delivering at least one patient specific CCAA by an indirect bonding method to the patient’s teeth to improve the efficacy and retention of the CCAA (see claim 1 of ;334 regarding the base). ‘334 teaches the claimed limitations as discussed above, however, does not specifically teach, wherein each retentive structure has shape 
Knopp teaches customized attachments having a shape with a positive draft angle greater than zero (col. 5, ll. 24-38, see figs. 5a-5d, 9, 10-10a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify ‘334 with the shape of the attachment as taught by Knopp in order to deliver the desired forces to the teeth.  
‘334 further teaches with respect to claim 13, ‘334 teaches the AM machine includes a light source that is a laser or LED (see claim 10), with respect to claim 15, the AM machine includes a digital light processing chip as a light modulator (see claim 10), with respect to claim 16, wherein the digital light processing chip is a micro mirror array (see claims 10-12) and with respect to claim 19, wherein the CCAA is made of an inorganic material with at least one component selected from a group of materials consisting of an Aluminum  Oxide (Al2O3) and Zirconium Oxide (ZrO.sub.2) (see claim 4).
Claims 1, 7-8, 20-21 and 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 17-19 of copending Application No. 16/437,728 in view of Knopp et al. (6,830,450). Claim 1 of ‘728 teaches the claimed limitations of claim 1 of the current application as discussed below:
A method of manufacturing and delivering pre-formed, patient-specific, customized, ceramic, labial/lingual orthodontic clear aligner attachments (CCAA) by additive manufacturing (AM), said method comprising measuring dentition data of a profile of teeth of a patient; based on the dentition data, creating a three dimensional computer-assisted design (3D CAD) model of the patient's teeth using reverse engineering, and saving the 3D CAD model; designing a 3D CAD structure model for  directly producing each CCAA in a ceramic slurry-based AM machine by layer manufacturing (see claim 1 of ‘728), wherein each CCAA includes the plurality of retentive structure in its base and delivering at least one patient specific CCAA by an indirect bonding method to the patient’s teeth to improve the efficacy and retention of the CCAA (see claim 1 of ‘728 regarding the working edges). ‘728 teaches the claimed limitations as discussed above, however, does not specifically teach, wherein each retentive structure has shape that is a three-dimensional figure with a positive draft angle greater than 0.
Knopp teaches customized attachments having a shape with a positive draft angle greater than zero (col. 5, ll. 24-38, see figs. 5a-5d, 9, 10-10a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify ‘728 with the shape of the attachment as taught by Knopp in order to deliver the desired forces to the teeth.  
 728 further teaches with respect to claim 7, wherein structural properties of a CCAA base are selectively weakened to facilitate predictable and easier debonding of the CCAA from a tooth following treatment (see claim 8 of ‘728), with respect to claim 8 wherein the selective weakening comprises a depression in at least one of the base and the face surfaces to enable the CCAA to predictably split in two pieces (see claim 8), with respect to claim 20-22, wherein the CCAA comprises a preformed slot adapted to .
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed May 30, 2021 have been fully considered but they are not persuasive.  
The applicant argues that all the 112 rejections were addressed by the amendments, however, several issues still remain and new issues were presented.  The rejections are discussed above in detail, specifically the claim limitations directed towards the indirect bonding tray which is not claimed. 
The applicant further argues that the amendments to the claims overcome the double patenting issues, however, as discussed above in the rejection, the double patenting issues are still present.  The current claims were not amended in a significant way to overcome the double patenting.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The applicant argues that Webber does not disclose designing a 3D CAD structure model for one or more CCAA on various parts of each to, wherein the 3D CAD structure model comprises data relating to a plurality of retentive structure in a base of each CCAA, wherein each retentive structure has a shape that is a three dimensional figure with a positive draft angler greater than 0 degrees. However, as discussed above in detail Webber discloses most of the claimed limitations, while it is noted that Webber does not teach the angle as claimed, the prior art of Knopp has been cited to teach the limitations of the angle. The applicant does not point out any specific limitation that the prior art does not teach, just that it does not each the limitations as claimed as a while, however, as discussed above, one cannot show nonobviousness by attaching references individually where the rejections are based on combinations of references. The applicant further argues that Webber does not teach directly producing each CCAA in a ceramic slurry based AM machine or by layer manufacturing, wherein each CCAA includes a plurality of retentive structure in its base. However, as discussed above, Webber teaches manufacturing the CCAA with an AM machine and the prior art of Cima teaches the use of a ceramic slurry machine. See above regarding arguing each reference individually. Regarding the limitation of a plurality of retentive structure in its base, it is noted that, the shape of the base includes several sides (see fig. 2 which shows a rectangular shaped element) and that the shape is configured to interact with the aligner to apply the forces to the teeth, therefore, the sides are the claimed retentive structures since they retain the aligner on the attachment for delivering the forces to the teeth (see above detailed rejection and pars. 7, 75-78, 82).
The applicant further argues that Knopp teaches the attachment shape, but does not teach the limitation of the shape of retentive structure in the base of a CCAA. The applicant does not argues how the shape of Knopp is different than what is claimed. As discussed above, the retentive structure are being interpreted as the edges of the attachment which help retain the aligner on the attachment to deliver the forces to the tooth, therefore, Knopp teaches the shape as claimed in view of the limitations. If the applicant regards the retention features as a different structural element, the applicant should amend the claim to distinguish the structure of the cited prior art.  The applicant further argues that the prior art of Knopp does not teach the limitations directed towards the 3D CAD model and the ceramic slurry AM machine, however, it is noted that Knopp is not being used to teach those limitations and therefore, the arguments are moot (see above regarding attaching each reference individually).
The same arguments regarding attaching each reference individually apply to the applicants arguments directed towards Schulhof and Cima. Such that the applicant argues that the references do not teach limitations which they are not relied upon but does not argue the combination of the references, therefore the applicant’s arguments are moot. 
The applicant further argues that the combined references do not teach the claimed limitations as a whole, but does not point out a specific limitation not taught or why the combination is not proper therefore the rejection is maintained.  
 The applicant further argues that the art of Christoff, Wu, Brodkin, Gruber, Cinader, Rohner, Widu, Blees, and Forster do not teach the claimed limtitations as a whole, however, the prior art of Webber, Knopp, Schulhof and Cima as used to teach 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/8/2021